Citation Nr: 1636770	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1989 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that, in pertinent part, denied the above claim. 

The issues on appeal had previously included entitlement to service connection for a right knee condition, a low back disorder, a bilateral ankle disorder, and residuals of a ribcage injury.  During the pendency of this appeal, by rating actions dated in April 2013 and December 2015, service connection for each respective disability was granted.  As this represents a complete grant of the benefits sought on appeal, the issues are no longer before the Board.

The Board remanded the claim in October 2012 and again in July 2015 for additional development, including providing the Veteran with A VA examination.  As will be discussed below, the VA examination provided in October 2015 is not adequate.  Thus the Board is not satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claim must be remanded again to obtain an adequate medical opinion that comply with the directives of the July 2015 remand.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

Pursuant to the July 2015 Board remand, the Veteran was provided an October 2015 knee examination.  The examiner provided a positive nexus opinion regarding his right knee condition, but failed to provide any opinion regarding the left knee.  Although the examiner noted that there was no evidence of a chronic left knee condition in service, and that the Veteran injured his left knee in 1996 after service separation, the examiner did not express any opinion as to the etiology of the current left knee condition.  The examiner was specifically asked to provide an opinion as to whether the left knee condition was related to service or a service-connected disability, to include left and right ankle strains.  

The RO requested an addendum opinion in December 2015, but the examiner again failed to provide an adequate opinion.  In response to the questions regarding whether the left knee condition was caused by service or a service connected condition, the examiner stated, "No, there is insufficient evidence to support this conclusion," without providing any rationale for her opinion.  She then copied the text of her previous response into the December 2015 addendum.  As the examination and addendum opinion are inadequate and of no probative value, a new opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion conducted and appropriate medical professional, but not by the October 2015 examiner, to assist in determining the etiology of the left knee condition.  

The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the left knee condition was caused or aggravated by service or a service-connected disability, to include the right knee condition and the right ankle condition. 

The examiner is specifically requested to discuss the correspondence dated in December 2013, in which the Veteran explained that he had continuous symptoms of left knee pain since service, and that he had self-treated because he could not always afford to go to the doctor until it would become critical.  The examiner must also discuss the Veteran's January 2016 statement explaining that his left knee symptoms preexisted the 1996 work injury.   

The examiner is further instructed that the absence of evidence of treatment for a diagnosed left knee disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  Thereafter, the remanded claims should be readjudicated.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




